      Case 1:14-cv-00913-LTS-OTW Document 177 Filed 10/16/19 Page 1 of 1




                                                     October 16, 2019
VIA ECF
The Hon. Judge Ona T. Wang
United States District Court for the
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re: Sadis & Goldberg, LLP v. Sumanta Banerjee, Dkt. No. 14-cv 00913(LTS)(OTW)
                                     HRB Authorization



Dear Hon. Judge Wang,

The Plaintiff is requesting from HRB, all work papers, all communication and any additional
work product related to the taxes for the time that HRB has worked with the Defendant and his
wife, Mrs. Banerjee. Mrs. Banerjee has signed the authorization form for HRB to release any
communication related to the relevant time period of 2014 only. Mrs. Banerjee fails to see why
anything outside of 2014 is relevant to the matter at hand, which is proving the domicile of
Sumanta Banerjee for 2014 only.

In addition, Mrs. Banerjee has provided full authorization to the IRS to release tax returns from
2009-2016. Mrs. Banerjee has been cooperative and has provided whatever documents requested
by the Plaintiff despite not being a party to this matter at hand and despite being legally
separated. All earnings on the tax returns for 2013-current, belong to Mrs. Banerjee as only she,
was earning a US-based income during those years. The Plaintiff has requested and received all
the tax forms for the above stated years for Mrs. Banerjee.

Mrs. Banerjee is happy to provide the Plaintiff with authority to obtain relevant communication
but only for 2014. The Plaintiff is reaching and so far, Mrs. Banerjee has been willing provide
whatever was asked, but this seems to be an intrusion of Mrs. Banerjee privacy. Mrs. Banerjee is
not represented by Counsel and is not a party to this case. Additionally, she was legally separated
from Mr. Banerjee from 2012-2016.

Mr. Banerjee will be providing his authorization to HRB for the relevant period as requested by
the Plaintiff. Mrs. Banerjee is submitting her authorization for the communication and tax work
papers for 2014.

Respectfully submitted,

Sumanta Banerjee
Pro se defendant
1514 Cook School Rd
Pittsburgh, PA 15241
zbacllc@gmail.com
